Name: Commission Regulation (EU) NoÃ 570/2012 of 28Ã June 2012 amending Annex II to Regulation (EC) NoÃ 1333/2008 of the European Parliament and of the Council as regards the use of benzoic acid Ã¢  benzoates (E 210-213) in alcohol-free counterparts of wine Text with EEA relevance
 Type: Regulation
 Subject Matter: beverages and sugar;  health;  marketing;  food technology
 Date Published: nan

 29.6.2012 EN Official Journal of the European Union L 169/43 COMMISSION REGULATION (EU) No 570/2012 of 28 June 2012 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of benzoic acid  benzoates (E 210-213) in alcohol-free counterparts of wine (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10(3) and Article 30(5) thereof, Whereas: (1) Annex II to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in foods and their conditions of use. (2) That list may be amended in accordance with the procedure referred to in Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (2). (3) Pursuant to Article 3(1) of Regulation (EC) No 1331/2008, the Union list of food additives may be updated either on the initiative of the Commission or following an application. (4) An application for authorisation of the use of benzoic acid  benzoates (E 210-213) as preservative in alcohol-free counterparts of wine was submitted and has been made available to the Member States. (5) These alcohol-free counterparts of wine are produced by removing the alcohol from the wine after fermentation. In order to avoid secondary fermentation in the bottle, sorbic acid  sorbates (E 200-203) are used and subsequent pasteurisation is required. However, pasteurisation alters and degrades the natural fruit aromas and flavours of the product. Addition of benzoates has a synergistic effect with sorbates, allowing a better preservation and reducing the need to pasteurise. (6) Alcohol-free counterparts of wine are presented and marketed as alternative to wine to adults who choose not to drink alcoholic beverages. Consumption of these counterparts does not substitute consumption of soft drinks. The additional exposure to benzoic acid  benzoates (E 210-213) based on this new use will therefore remain limited and will not lead to exceedence of the acceptable daily intake established by the Scientific Committee for Food (3). It is therefore appropriate to allow the use of benzoic acid  benzoates (E 210-213) for the preservation of alcohol-free counterparts of wine. (7) Pursuant to Article 3(2) of Regulation (EC) No 1331/2008, the Commission is to seek the opinion of the European Food Safety Authority in order to update the Union list of food additives set out in Annex II to Regulation (EC) No 1333/2008, except where the update in question is not liable to have an effect on human health. Since the authorisation of use of benzoic acid  benzoates (E 210-213) for the preservation of alcohol-free counterparts of wine constitutes an update of that list which is not liable to have an effect on human health, it is not necessary to seek the opinion of the European Food Safety Authority. (8) Pursuant to the transitional provisions of Commission Regulation (EU) No 1129/2011 of 11 November 2011 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council by establishing a Union list of food additives (4), Annex II establishing the Union list of food additives approved for use in foods and conditions of use applies from 1 June 2013. In order to allow the use of benzoic acid  benzoates (E 210-213) in alcohol-free counterparts of wine before that date, it is necessary to specify an earlier date of application with regard to this use of that food additive. (9) Therefore, Annex II to Regulation (EC) No 1333/2008 should be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1333/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 16. (2) OJ L 354, 31.12.2008, p. 1. (3) http://ec.europa.eu/food/fs/sc/scf/reports/scf_reports_35.pdf (4) OJ L 295, 12.11.2011, p. 1. ANNEX In Part E of Annex II to Regulation (EC) No 1333/2008 the following entry is inserted in the food category 14.2.2 Wine and other products defined by Regulation (EC) No 1234/2007, and alcohol-free counterparts after the entry for E 200-203: E 210-213 Benzoic acid  benzoates 200 (1) (2) only alcohol-free Period of application: From 19 July 2012